DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on April 20, 2021.
Claims 1–10 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on April 20, 2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 1, “A method of claims 6” should read “A method of claim 6”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–5 are directed to a machine (“A distributed computer system”), and claims 6–10 are directed to a process (“A method”).  Thus, claims 1–10 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–10, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
fulfilling a service request, . . . comprising
 . . . aggregating information relating to the service request . . ., wherein the system is configured to execute at least one . . . contract using the . . . arrangement for aggregation; and
at least one secondary . . . aggregation of information relating to the service request . . . that are configured to fulfil at least a part of the service request and provide corresponding information . . . for aggregation . . ..
The claims, therefore, recite collecting information and fulfilling a service request, which is the abstract idea of certain methods of organizing human activity because they recite a commercial interaction.  This is further evidenced by specification paragraphs 3–5, which indicate that the service request recited in the claims relates to the commercial transaction of payment in exchange for services (Patent App. Pub. No. 2021/0248536, ¶ 3–5: service contracts for services in exchange for payment).
The judicial exception recited above is not integrated into a practical application.  The additional elements of the claims are various generic technologies and computer components to implement this abstract idea (“distributed computer system”, “nodes”, “data communication network”, “computing arrangements”, “databases”, “autonomous economic agents (AEAs)”, “distributed ledger arrangement”, and “data processing arrangement”).  The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to communicate and receive various information and then execute a contract and fulfil a service request.  Claim 1 does introduce more specific technology—a distributed ledger arrangement and a smart contract—but again, these are merely being used as generic tools to implement the abstract idea above.  The distributed ledger only provides an alternative means for receiving and storing information, as evidenced by the specification (¶ 38: “Herein, the term ‘distributed ledger arrangement’ refers to a ledger (such as a database)”).  And, the smart contract only provides an alternative means for executing the service request, as evidenced by the specification (¶ 38: “According to the common knowledge in the field of computer science and distributed ledgers, smart contracts may be one or more computer algorithms or a transaction protocols . . . Smart contracts may also control, record or document such events or actions according to the terms agreed, for example agreed on a contract.”).  The additional elements are therefore still merely applying the abstract idea to these technologies, using them as generic tools, rather than creating any type of improvement to the technologies themselves.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in combination are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, the additional elements do not recite significantly more than the judicial exception.  Thus, claim 1 is not patent eligible.
Independent claim 6 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the features of claim 1 are implemented by a method in claim 6.  Thus, because the same analysis should be used for all categories of claims, claim 6 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–5 and 7–10 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 7, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite executing the contract, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These claims do recite a data processing arrangement, but again, this is also merely being used as a tool to execute the contract.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3 and 8, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite performing supplementary tasks related to a service request, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4 and 9, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite collectively executing the service request, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These claims do recite that the nodes are communicably interconnected, but again, these nodes are merely being used as tools to execute the service request.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 5 and 10, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the service request fulfillment recited in claims 1 and 6 by further specifying the information included in the service request—“a time”, “a price”, “a quality”, and “at least one preference”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over High et al., U.S. Patent App. No. 2018/0349879 (“High”) in view of Chessell et al., U.S. Patent App. No. 2018/0285979 (“Chessell”).


For claim 1, High teaches:
A distributed computer system that comprises a plurality of worker nodes that are coupled together via a data communication network to exchange data therebetween (¶ 32: distributed blockchain system with plurality of nodes communicating over a network), wherein the worker nodes include computing arrangements and local databases to process and store data therein (¶ 32: node comprises control circuit and memory), wherein the plurality of worker nodes are autonomous economic agents (AEAs) (¶ 32–33: nodes communicate with other nodes, for example processing updates), wherein the distributed computer system is configured to use the plurality of worker nodes . . ., the system further comprising (¶ 48: nodes used to perform services dictated by contract provisions) . . .
 at least one secondary distributed ledger for coordinating aggregation of information relating to the service request from the plurality of worker nodes that are configured to fulfil at least a part of the service request (¶ 45, 48: contract provisions and information dictating agreements included in distributed ledger for nodes to perform) . . ..
High does not teach: for fulfilling a service request; a distributed ledger arrangement for aggregating information relating to the service request from the plurality of worker nodes, wherein the system is configured to execute at least one smart contract using the distributed ledger arrangement for aggregation; and provide corresponding information to the distributed computer system for aggregation via the distributed ledger arrangement.

	Chessell, however, teaches:
for fulfilling a service request (¶ 25: blockchain updated through peer-to-peer replication, and information collectively stored);
a distributed ledger arrangement for aggregating information relating to the service request from the plurality of worker nodes (¶ 25: service history information collectively stored and updated on blockchain), wherein the system is configured to execute at least one smart contract using the distributed ledger arrangement for aggregation (¶ 25: smart contract created by evaluating service history information); and
provide corresponding information to the distributed computer system for aggregation via the distributed ledger arrangement (¶ 25: blockchain updated through peer-to-peer replication, and information collectively stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified service performance in High by adding the service request smart contract from Chessell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily sharing and utilizing service information—a benefit explicitly disclosed by Chessell (¶ 2: issue of fraud and not readily sharing information, that can be addressed through shared ledger system; ¶ 4: invention provides service request and smart contract on blockchain).  High and Chessell are both related to service contracts on distributed systems, so one of ordinary skill in the art would have been motivated to make these contracts even more effective by combining these systems together.
For claim 2, High and Chessell teach all the limitations of claim 1 above, and Chessell further teaches:
A distributed computer system of claim 1, further comprising a data processing arrangement for executing at least one smart contract using the distributed ledger arrangement for aggregation (¶ 25: systems creates and stores smart contract on blockchain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified service performance in High by adding the service request smart contract from Chessell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily sharing and utilizing service information—a benefit explicitly disclosed by Chessell (¶ 2: issue of fraud and not readily sharing information, that can be addressed through shared ledger system; ¶ 4: invention provides service request and smart contract on blockchain).  High and Chessell are both related to service contracts on distributed systems, so one of ordinary skill in the art would have been motivated to make these contracts even more effective by combining these systems together.
For claim 3, High and Chessell teach all the limitations of claim 1 above, and High further teaches:
A distributed computer system of claim 1, wherein the plurality of worker nodes are configured to execute supplementary tasks relating to the service request (¶ 48: nodes complete tasks dictated by contract provisions).


For claim 4, High and Chessell teach all the limitations of claim 1 above, and High further teaches:
A distributed computer system of claim 1, wherein the plurality of worker nodes are communicably interconnected using the distributed computer system for collective execution of the service request (¶ 32–33: nodes connected through distributed blockchain; ¶ 48: multiple nodes configured to perform services together).
For claim 5, High and Chessell teach all the limitations of claim 1 above, and High further teaches:
A distributed computer system of claim 1, wherein the service request includes at least one of: a time needed for providing the service; a price associated with the service; a quality associated with the service; at least one preference associated with the service (¶ 43: contract provision can include time).
For claim 6, High teaches:
A method (¶ 63: example method) for operating a distributed computer system that comprises a plurality of worker nodes that are coupled together via a data communication network to exchange data therebetween (¶ 32: distributed blockchain system with plurality of nodes communicating over a network), wherein the worker nodes include computing arrangements and local databases to process and store data therein (¶ 32: node comprises control circuit and memory), wherein the plurality of worker nodes are autonomous economic agents (AEAs) (¶ 32–33: nodes communicate with other nodes, for example processing updates), wherein the distributed computer system is configured to use the plurality of worker nodes . . ., wherein the method comprises (¶ 48: nodes used to perform services dictated by contract provisions) . . .
using at least one secondary distributed ledger for coordinating aggregation of information relating to the service request from the plurality of worker nodes that are configured to fulfil at least a part of the service request (¶ 45, 48: contract provisions and information dictating agreements included in distributed ledger for nodes to perform) . . ..
High does not teach: for fulfilling a service request; providing the distributed computer system with a distributed ledger arrangement for aggregating information relating to the service request from the plurality of worker nodes, wherein the system is configured to execute at least one smart contract using the distributed ledger arrangement for aggregation; and provide corresponding information to the distributed computer system for aggregation via the distributed ledger arrangement.
	Chessell, however, teaches:
for fulfilling a service request (¶ 25: blockchain updated through peer-to-peer replication, and information collectively stored);
providing the distributed computer system with a distributed ledger arrangement for aggregating information relating to the service request from the plurality of worker nodes (¶ 25: service history information collectively stored and updated on blockchain), wherein the system is configured to execute at least one smart contract using the distributed ledger arrangement for aggregation (¶ 25: smart contract created by evaluating service history information); and
provide corresponding information to the distributed computer system for aggregation via the distributed ledger arrangement (¶ 25: blockchain updated through peer-to-peer replication, and information collectively stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified service performance in High by adding the service request smart contract from Chessell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily sharing and utilizing service information—a benefit explicitly disclosed by Chessell (¶ 2: issue of fraud and not readily sharing information, that can be addressed through shared ledger system; ¶ 4: invention provides service request and smart contract on blockchain).  High and Chessell are both related to service contracts on distributed systems, so one of ordinary skill in the art would have been motivated to make these contracts even more effective by combining these methods together.
For claim 7, High and Chessell teach all the limitations of claim 6 above, and Chessell further teaches:
A method of claim 6, further comprising providing the distributed computer system with a data processing arrangement for executing at least one smart contract using the distributed ledger arrangement for aggregation (¶ 25: systems creates and stores smart contract on blockchain).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified service performance in High by adding the service request smart contract from Chessell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily sharing and utilizing service information—a benefit explicitly disclosed by Chessell (¶ 2: issue of fraud and not readily sharing information, that can be addressed through shared ledger system; ¶ 4: invention provides service request and smart contract on blockchain).  High and Chessell are both related to service contracts on distributed systems, so one of ordinary skill in the art would have been motivated to make these contracts even more effective by combining these methods together.
For claim 8, High and Chessell teach all the limitations of claim 6 above, and High further teaches:
A method of claims 6, wherein the plurality of worker nodes are configured to execute supplementary tasks relating to the service request (¶ 48: nodes complete tasks dictated by contract provisions).
For claim 9, High and Chessell teach all the limitations of claim 6 above, and High further teaches:
A method of claim 6, wherein method comprises the communicably interconnecting the plurality of worker nodes using the distributed computer system for collective execution of the service request (¶ 32–33: nodes connected through distributed blockchain; ¶ 48: multiple nodes configured to perform services together).
For claim 10, High and Chessell teach all the limitations of claim 6 above, and High further teaches:
A method of claim 6, wherein the service request includes at least one of: a time needed for providing the service; a price associated with the service; a quality associated with the service; at least one preference associated with the service (¶ 43: contract provision can include time).
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Cohn et al., U.S. Patent App. No. 2018/0007131, discloses a peer-to-peer environment for outputting service orders to service providers based on service contracts.  
Jhoney et al., U.S. Patent App. No. 7,676,539, discloses collaborative agents for executing tasks and services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696